DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    NEBUCHADNEZZAR WRISPER,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-475

                              [May 30, 2019]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case Nos. 2015CF009248AXX and 2015CF003159AXX.

   Nebuchadnezzar Wrisper, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and CIKLIN, JJ., concur.

                          *            *        *

   Not final until disposition of timely filed motion for rehearing.